Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of June 9th 2022 has been considered.
Claims 1 and 13-16 have been amended.
Claims 2, 6, 7 and 10 are cancelled.
Claims 1, 3-5, 8, 9 and 11-20 are pending in the current application.
Claims 19 and 20 are withdrawn from consideration.
Claims 1, 3-5, 8, 9 and 11-18 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 stands rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 11 recites that the method for preparing food where solid food undergoes HTST after being placed in a packaging; However, in view of the fact that independent claim 1 recites a method where the solid food undergoes HTST prior to being placed in the packaging, the limitation of the solid food undergoing HTST after being placed in the packaging renders a dependent claim with a different scope than the claim from which it depends. Thus, claim 11 fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 8, 9, 12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being obvious over NPL “SousVide Beef Bouruignon” (‘Lickmyspoon’) (from http://lickmyspoon.com/recipes/sous-vide-beef-bourguignon/).

Regarding claim 1, 3-5, 8, 9, 12 and16-18: Lickmyspoon discloses a method of preparing beef bourguignon sous vide where the beef is initially seared at high temperature for about 3-5 minutes until brown on all sides, than the seared beef is placed in a sous vide vacuum seal bag (see Lickmyspoon pages 7-8). Next, Lickmyspoon discloses adding liquid broth to the bagged seared beef where the liquid broth was preboiled and simmered (see Lickmyspoon page 8). The vacuum bag is than sealed and cooked in a sous vide bath for about 24 hours at 65°C (see Lickmyspoon pages 7-8). Since the beef searing step clearly seals the surface of the beef to about 1mm and takes place at temperatures of about 181°C, the method of making sous vide beef bourguignon in Lickmyspoon meets the claimed limitations.
In the alternative, since Lickmyspoon discloses the general conditions of high heat treatment prior to a low heat sous vide treatment, as recited in the claims, it is not inventive to discover the optimum or workable ranges (e.g., time and temperature) by routine experimentation (see MPEP §2144.05(II)).
As to packaging under sterile conditions recited in claims 1, 16 and 17: While Lickmyspoon does not disclose the aseptic packaging steps recited in claims 16-17, given the fact that sterilizing food packaging prior to filling, and sterilizing the food prior to packing is well known and conventional in the aseptic packaging art, as extend the shelf life of the packaged product, it would have been obvious to a skilled artisan to have modified Lickmyspoon and to have performed the aseptic packaging steps in claims 16-17 in order to attain a product with longer shelf life and thus arrive at the claimed limitations.
Regarding claim 14: Lickmyspoon discloses of boiling and simmering the broth prior to placing the broth in the bag (see Lickmyspoon page 8). Which meets the claimed limitations.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lickmyspoon as applied to claims 1, 3-5, 8, 9, 12, 14 and 16-18 above, and further in view of NPL Baldwin “A Practical Guide to Sous Vide Cooking“ (from https://douglasbaldwin.com/sous-vide.html).
Regarding claims 11 and 13: Lickmyspoon fails to disclose heat treating or sterilizing the liquid or solid food component whilst in the packaging; However, on page 9, Baldwin discloses that sterilizing sous vide food while in the bag in order to kill pathogens is well known and conventional. Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Lickmyspoon and to have sterilized the food while in the bag, in order to kill any pathogens present, and thus arrive at the claimed limitations.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lickmyspoon as applied to claims 1, 3-5, 8, 9, 12, 14 and 16-18 above, and further in view of NPL “How does Hot Filling Technology Work?” (‘Oberk’) (from www.oberk.com).

Regarding claim 15: Lickmyspoon fails to disclose hot filling the broth into the package; However, Oberk discloses that hot filling kills potential pathogens and extends the shelf life of the liquid product (see Oberk page 1). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Lickmyspoon and to have hot filled the broth into the vacuum seal bag, in order to extend the shelf life of the product, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on June 9th 2022 have been fully considered but they are not persuasive.
Applicant argues the prior art references fail to render the claimed invention obvious, because Lickmyspoon does not disclose of packing the sous vide product under sterile conditions. The examiner respectfully disagrees.
While Lickmyspoon discloses a method of preparing a sous vide product at home not under sterile conditions, packaging food products for commercial use, under sterile/aseptic conditions is well known and conventional means to extend the shelf life of the food product, and does not render the claimed invention patentable over what is conventional in the food art.

Applicant argues on pages 7-8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicant unexpectedly discovered that searing beef (i.e., very high temperature cooking for a short period of time), as disclosed in Lickmyspoon, sterilizes the surface of the beef and seals the core of the beef from the environment. The examiner respectfully disagrees.
Given the fact that searing the beef at high temperature for 3-5 minutes, as disclosed in Lickmyspoon, clearly meets the claimed High Temperature for Short Time (‘HTST’) cooking, Lickmyspoon meets the claimed limitations.
In the alternative, searing beef is known to sterilize the surface of the beef while sealing the core of the beef from the environment.

Applicant argues on pages 9-10 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Lickmyspoon fails to disclose the beef bourguignon sous vide has the core of the seared and sous vide cooked beef pieces intact and sterile. The examiner respectfully disagrees.
Given the fact the seared and sous vide cooked beef pieces in the beef bourguignon sous vide are prepared by the same method recited in the claims, and since beef bourguignon sous vide is known to comprise pieces of beef that remain intact (see pictures throughout Lickmyspoon), the seared and sous vide cooked beef pieces in Lickmyspoon are clearly intact and sterile.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792